ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on August 14, 1979 reversing the judgment and sentence of the Circuit Court of Dade County, Florida, in the above styled cause, and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 397 So.2d 679, by its opinion and judgment filed April 16, 1981 and mandate now lodged in this court quashed this court’s judgment;
NOW, THEREFORE, It is Ordered that the mandate of this court, 374 So.2d 1063, entered in this cause on October 5, 1979 is withdrawn, the opinion and judgment of this court filed herein on August 14,1979 is vacated, the said opinion and judgment by the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment and sentence of the circuit court herein appealed is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Rules of Appellate Procedure).